DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 04/04/2022.  Claims 21-27 are currently pending.  The earliest effective filing date of the present application is 01/06/2014.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 ends without a period.  This renders the claim indefinite as it is unclear what this means, and if Applicant meant something by not including a period.  Appropriate correction is required.  There also seems to be a large chunk of claim 21 that was deleted from the claim, without proper strikethrough or bracketing.  These limitations are just gone with no indication in the claim.  This is improper and renders the claim indefinite as it is unclear what Applicant meant by doing this, or if the font is white so it cannot be seen on a white piece of paper.  Appropriate correction is required.  
Claim 21 recites the limitation “the least one” in line 23.  There is insufficient antecedent basis for this limitation in the claim as “a least one” has not been recited prior to this.  This renders the claim indefinite.  Appropriate correction is required. 
Claim 21 recites the limitation “in a batch” in lines 15 and 21.  There is insufficient antecedent basis because it is unclear if these are the same or different “a batch”.  This renders the claim indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2012/0047034 to Luongo et al. (“Luongo”) in view of State of Wisconsin, Dept. of Revenue (April 15, 2013), Sales tax treatment of credit card ‘swipe’ fees (“Swipe fees”).

With regard to claim 21, Luongo discloses the claimed method for providing a transaction processing system suitable for processing one or more transactions, each transaction having a revenue portion and a tax portion, the system including a processor, a memory, a first connection over a network for receiving the one or more transactions, and further connections over the network for settling the one or more transactions, and a separator module accessible over the network comprising code stored in the memory which, when executed in the processor, configures the processor to separate funds associated with the one or more transactions received over the first connection, and a fee resolution module accessible over the network comprising code stored in the memory which, when executed in the processor, configures the processor to augment funds associated with the one or more transactions, the method comprising: 
 	receiving, by the processor over the network, a sales file including one or more data sets that concern the one or more transactions from a merchant (see e.g. Fig. 1, where sales files are sent from merchant machine 110 via network 120 to processor [0007], [0036]), 
 	settling, by the separator module executing in the processor, a revenue portion of each transaction provided by a first data set in favor of a first account accessible over the network on a per-transaction basis, the first account being associated with the merchant, wherein the revenue portion excludes a tax portion of each transaction (see [0037] “The code of the separator module 150 comprises a revenue settlement module that is operative to configure the processor of the machine on which it executes to settle a revenue portion of the approved sales transactions included in the sales file.  The settlement is in favor of a first account that is accessible over the network, such as the merchant account 140 which belongs to the merchant.  The revenue portion of the sales transaction excludes the sales tax, but can include any gratuity or tip, if applicable.  (The purchase revenue and any gratuities are managed by conventional POS software, so that the merchant can divide tips among waiters and other staff according to their respective customers served, and/or in accordance with other business rules.)”; see [0014] disclosing that this can be performed on a “per-transaction . . . basis”); 
	such that an amount equal to an entire tax portion is settled to the second account (see e.g. Fig. 2, 294 where full tax portion is settled in favor of tax account, or second account; abstract). {00050/003376-US1/02402244.1}Page 2Docket No: 00050/003376-US 1 (PATENT)  
	resolving, by the fee resolution module executing the processor, various values to a tax authority account (see e.g. [0037] “In one implementation, the settlement to the second account can be to an account of a taxing authority 170, such as tax account 160.” (emphasis added)); see [0037], where the data is analyzed and determined prior to settling with the tax authority account;
	settling, by the separator module executing in the processor, the tax portion associated with each transaction provided by a second data set in favor of a second account1 accessible over the network, the second account/tax account being different than the first account (see [0037] “The code of the separator module 150 also comprises a tax settlement module that is operative to configure the processor of the machine on which it executes to settle any sales tax associated with the approved sales transactions in the sales file.  The settlement in this regard is in favor of a second account accessible over the network, preferably one that is different than the first account.  In one implementation, the settlement to the second account can be to an account of a taxing authority 170, such as tax account 160.” (emphasis added)); 
 	wherein the settling steps each incur fees selected from among interchange fees, discount fees, and fraud monitoring fees, for settling the respective revenue and tax portions of each transaction (see e.g. [0017]).


	However, Luongo does not disclose the following limitations (unless otherwise noted):
 	calculating an expected amount of the fees associated with settling the tax portion of the one or more transactions based2 on a second data set to a second account; and 
 	resolving, by the separator module executing in the processor, the calculated fees associated with settling the tax portion of the one or more transactions

	The examiner notes that estimating transaction fees and resolving those fees based on the estimation is common practice in transaction processing system.  For example, Swipe Fees teaches at e.g. pages 1-2 that it would have been obvious to estimate transactions fees associated with settling the tax portion of the one or more transactions (see “Swipe” fee charged by Retailer

    PNG
    media_image1.png
    41
    609
    media_image1.png
    Greyscale

) and then resolve the fees such that an amount equal to the tax portion of each of the one or more transactions (see Swipe fees, at 
    PNG
    media_image2.png
    36
    617
    media_image2.png
    Greyscale

Where this specifically does not include the non-taxable items such as the tax exempt items of $65) and the expected amount of the fees associated with settling the tax portion of each one of the one or more transactions (

    PNG
    media_image3.png
    143
    650
    media_image3.png
    Greyscale

Relating to the “taxable items” and fees associated with the taxable items), where the estimated fees are associated with settling the transaction, where this is performed so that proper accounting and compliance can be performed on any given transaction(s).  To be clear, Swipe Fees is an example where multiple amounts can be added/subtracted from various amounts of a transaction, such as a taxable amount and a non-taxable account.  The examiner notes that Swipe Fees makes it clear that numbers can be added or subtracted to various values, where these numbers can be estimated or calculated.    
 	Therefore, it would have been obvious to one of ordinary skill in the transaction settlement art at the time of filing to modify Luongo to include the ability to estimate fees for a transaction and resolve the fees, as taught by Swipe fees, where this is performed so that proper accounting and compliance can be performed on any given transaction. 
 	The examiner notes that Luongo discloses the same modules as in the present application.  See Fig. 1 of Luongo.  The examiner notes that amending the claim(s) to include that one module does one step, and the other module does another step, or vice versa, or in any combination, is not going to distinguish over the art in the obviousness rejection as this is an obviousness rearrangement of parts in light of the prior art.  The examiner refers to MPEP 2144.04(VI)(C):

    PNG
    media_image4.png
    127
    746
    media_image4.png
    Greyscale


 	Luongo further discloses settling, by the separator module executing in the processor, the revenue portion of a plurality of the one or more transactions simultaneously in a batch (see e.g. [0016], [0035], see published claims 2 and 3).  
 	Luongo further discloses settling, by the separator module executing in the processor, the tax portion associated with the second data set of a plurality of the one or more transactions simultaneously in a batch (see e.g. [0016], [0035], see published claims 2 and 3).

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Luongo, Swipe fees, and further in view of U.S. Pat. Pub. No. 2012/0310778 to Paulsen et al. (“Paulsen”).

With regard to claim 22-27, Luongo and Swipe fees are silent regarding the limitations of claims 22-27. For claim 26, however, Swipe fees teaches the performing the calculating step prior to settling the tax portion as shown above.  Paulsen teaches at e.g. published claim 2 that it would have been obvious to one of ordinary skill in the transaction art to appropriate funds from alternative source and then augment another account with funds based on some action taking place (see Paulsen, published claim 2, where funds are used from an alternative source, such as the first account/settlement account based on taxes owed or other fees, and then where after deducting the funds, crediting for instance an electronic fee account with the funds debited.  The examiner notes that Paulsen teaches the concept of using one account to fund a charge, and then debiting and crediting other accounts based on the transaction data), where this is performed in order to move funds to the appropriate funding source, or database, for compliance and data reporting requirements.  Therefore, it would have been obvious to one of ordinary skill in the transaction settlement art at the time of filing to modify the combination of Luongo and Swipe fees, as combined above, with the ability to use one account to fund a charge, and then debiting and crediting other accounts based on the transaction data, as taught by Paulsen, where this is performed in order to move funds to the appropriate funding source, or database, for compliance and data reporting requirements.  

Response to Arguments
15.	Applicant’s arguments filed on 04/04/2022 have been considered and are not found to be persuasive.  
16.	Applicant argues the following: 

    PNG
    media_image5.png
    334
    797
    media_image5.png
    Greyscale

See Remarks 904/04/2022), page 4.  The examiner respectfully disagrees.  The examiner has referred to the entirety of Applicant’s arguments and has not seen a reference to the claimed subject matter that Applicant alleges is not taught by the prior art.  Accordingly, the limitation that Applicant is arguing is unclear to the examiner.  Applicant does appear to argue that the examiner has referred to the Swipe Fees reference for the portion of the claim that Applicant argues is not taught.  
 	The examiner notes that estimating transaction fees and resolving those fees based on the estimation is common practice in transaction processing system.  For example, Swipe Fees teaches at e.g. pages 1-2 that it would have been obvious to estimate transactions fees associated with settling the tax portion of the one or more transactions (see “Swipe” fee charged by Retailer

    PNG
    media_image1.png
    41
    609
    media_image1.png
    Greyscale

) and then resolve the fees such that an amount equal to the tax portion of each of the one or more transactions (see Swipe fees, at 
    PNG
    media_image2.png
    36
    617
    media_image2.png
    Greyscale

Where this specifically does not include the non-taxable items such as the tax exempt items of $65) and the expected amount of the fees associated with settling the tax portion of each one of the one or more transactions (

    PNG
    media_image3.png
    143
    650
    media_image3.png
    Greyscale

Relating to the “taxable items” and fees associated with the taxable items), where the estimated fees are associated with settling the transaction, where this is performed so that proper accounting and compliance can be performed on any given transaction(s).  To be clear, Swipe Fees is an example where multiple amounts can be added/subtracted from various amounts of a transaction, such as a taxable amount and a non-taxable account.  The examiner notes that Swipe Fees makes it clear that numbers can be added or subtracted to various values, where these numbers can be estimated or calculated.    
 	Therefore, it would have been obvious to one of ordinary skill in the transaction settlement art at the time of filing to modify Luongo to include the ability to estimate fees for a transaction and resolve the fees, as taught by Swipe fees, where this is performed so that proper accounting and compliance can be performed on any given transaction. 
 	The examiner notes that Luongo discloses the same modules as in the present application.  See Fig. 1 of Luongo.  The examiner notes that amending the claim(s) to include that one module does one step, and the other module does another step, or vice versa, or in any combination, is not going to distinguish over the art in the obviousness rejection as this is an obviousness rearrangement of parts in light of the prior art.  The examiner refers to MPEP 2144.04(VI)(C):

    PNG
    media_image4.png
    127
    746
    media_image4.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s originally-filed Specification at page 15, “The settlement in this regard is in favor of a second account accessible over the network, preferably one that is different than the first account. In one implementation, the settlement to the second account can be to an account of a taxing authority 170, such as tax account 160.”  The examiner finds that the claimed “second account” is the same as the “tax authority account,” as disclosed throughout Applicant’s originally-filed Specification.  
        
        2 For the added limitation of “based on a second data set to a second account” the examiner refers to Luongo at [0039] which discloses where the system can provide two data sets where one is designated to the first account and the other is designated to the second account.  Further, at [0041] the system then computes amounts of fees based on the data set(s).